ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 99-138, concluding that RICHARD J. ZEITLER of ISELIN, who was admitted to the bar of this State in 1966, should be reprimanded for violating RPC 1.3 (lack of diligence) and RPC 1.4(a) and (b) (failure to communicate);
And the Board having further concluded that respondent should be required to practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and to complete the Skills and Methods Course offered by the Institute for Continuing Legal Education;
And good cause appearing;
It is ORDERED that RICHARD J. ZEITLER is hereby reprimanded; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years, and until the further Order of the Court; and it is further
ORDERED that respondent shall successfully complete within one year of the filing date of this Order the Skills and Methods Course offered by the Institute for Continuing Legal Education and shall submit proof thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*504ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.